Citation Nr: 1125331	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury.

2.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

3.  Entitlement to an effective date prior to May 13, 2002, for the grant of service connection for depression, secondary to service-connected chronic lumbosacral strain.

4.  Entitlement to an effective date prior to May 13, 2002, for the grant of a separate disability rating for left leg sciatic neuropathy.

5.  Entitlement to an effective date prior to May 13, 2002, for the grant of a separate disability rating for right leg sciatic neuropathy.

6.  Entitlement to an effective date prior to May 13, 2002, for the grant of a total disability rating based upon individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2003 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  At his November 2010 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal concerning the issues of entitlement to service connection for residuals of cold injury; and entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

2.  On May 13, 2002, the Veteran filed his original claim seeking service connection for depression, secondary to his service-connected chronic lumbosacral strain.

3.  On May 13, 2002, the Veteran filed a claim seeking entitlement to an increased evaluation for his service-connected chronic lumbosacral strain, and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).

4.  It is not factually ascertainable, in the year prior to May 13, 2002, that the Veteran's chronic lumbosacral strain was manifested by sciatic neuropathy of the right and left leg.

5.  It is not factually ascertainable, in the year prior to May 13, 2002, that the Veteran was unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for residuals of cold injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for an effective date prior to May 13, 2002, for the grant of service connection for depression, secondary to chronic lumbosacral strain, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

4.  The criteria for an effective date prior to May 13, 2002, for the grant of a separate disability rating for left leg sciatic neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

4.  The criteria for an effective date prior to May 13, 2002, for the grant of a separate disability rating for right leg sciatic neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).

6.  The criteria for an effective date prior to May 13, 2002, for entitlement to TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, notice regarding the issues of entitlement to service connection for residuals of cold injury; and entitlement to an increased evaluation in excess of 40 percent for chronic lumbosacral strain is not necessary, as the Veteran has withdrawn his appeal of these issues.

As for the Veteran's claim seeking an earlier effective date for the award of service connection for depression, secondary to service-connected chronic lumbosacral strain, notice is unnecessary as the Veteran is challenging the effective date for award of service connection for depression in the RO's February 2003 rating decision.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman, 19 Vet. App. at 486.  

Moreover, if in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103 notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but 38 U.S.C.A. § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  Thus, the Board finds that further notice from VA to the Veteran is not required with regard to his claim for an effective date prior to May 12, 2003, for the award of service connection for depression, secondary to service-connected chronic lumbosacral strain.  Finally, the RO's March 2006 letter to the Veteran provided him with information about the evidence needed to determine the beginning date of entitlement.  

As for the remaining effective date issues on appeal, the outcome of these claims depend exclusively on documents which are now contained in the Veteran's VA claims folder.  A Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  Specifically, the Veteran's contentions herein concern the effective date of his award of separate disability ratings for sciatic neuropathy of the right or left leg and TDIU.  There is no indication that any additional evidence is available herein, and in the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that VA's duty to notify a claimant is not required where there is no reasonable possibility that additional development will aid the claimant).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the outcome of the Veteran's earlier effective date claims herein rest with evidence that is already in the claims folder.  See Nelson, 18 Vet. App. at 410.  Thus, no reasonable possibility exists that additional assistance would aid in substantiating the Veteran's claims herein.

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his November 2010 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal concerning the issues of entitlement to service connection for residuals of cold injury; and entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.  As such, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

B.  Earlier Effective Date for Service Connection for Depression

The Veteran contends that he is entitled to an effective date prior to May 13, 2002, for the grant of service connection for depression, secondary to his chronic lumbosacral strain.  In support of this claim, the Veteran alleges that he has had psychiatric problems for many years as a result of his chronic back pain.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 13, 2002, is the correct date for the award of service connection for depression, secondary to chronic lumbosacral strain.  Although the Veteran contends that he is entitled to an earlier effective date for the grant of service connection for depression, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

The Veteran argues that he was having psychiatric problems, secondary to his service-connected chronic lumbosacral strain, prior to May 13, 2002.  In considering this argument, the Board has reviewed all communications in the claims file that may be construed as a claim prior to May 13, 2002.  

While of this evidence includes references to psychiatric treatment, there is no indication of an intent to claim service connection for a psychiatric disorder prior to May 13, 2002.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek secondary service connection for a psychiatric disorder).  

A December 1990 private treatment report noted the Veteran's complaints of and treatment for "a serious injury to his neck muscles which greatly diminished his ability to participate in many sports that he used to enjoy and in which he use to excel.  As a result he was feeling much less self confident and less aggressive and has noticed that his job performance was beginning to suffer also.  He reported withdrawal from friends and some insomnia, in addition to anger."  The report concluded with final diagnoses of depressive disorder not otherwise specified, and listed an Axis III diagnosis of neck muscle injury.  Thus, there is evidence prior to May 13, 2002, indicating that his depression was attributable to his nonservice-connected neck injury.  

A July 2000 VA psychiatric treatment report noted a diagnosis of adjustment disorder, not otherwise specified.  The mental status examination revealed no evidence of psychosis, organic mental disorder, or neurosis.  The first competent evidence of record linking the Veteran's depression to his service-connected chronic lumbosacral strain was the December 2002 VA examination for mental disorders.

Again, the law provides the effective date of an award based on an original claim for service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, the appropriate effective date for the award of service connection for depression is the date of the Veteran's original claim seeking service connection for a psychiatric disorder, May 13, 2002.

C.  Earlier Effective Date for Separate Disability Ratings 
for Sciatic Neuropathy of the Right and Left Leg

The Veteran is seeking an effective date prior to May 13, 2002, for the grant of separate disability ratings for sciatic neuropathy of the left and right leg.  In support of his claim, the Veteran contends that he has always had neuropathy in his lower extremities, arising from his inservice back injury.  

At his hearing before the Board, the Veteran testified that his back disorder, and its residual complications, was the result of an inservice cold injury.  Regardless of the specific inservice cause of this injury, service connection has been in effect for chronic lumbosacral strain since April 1980.

In January 2001, the RO issued a rating decision which denied an increased evaluation in excess of 40 percent for the Veteran's chronic lumbosacral strain.  Notice of this decision was sent to the Veteran in February 2001.  Thereafter, a timely notice of disagreement was not received, and that decision is final.  38 U.S.C.A. § 7105.

On May 13, 2002, the Veteran filed a claim seeking entitlement to an increased evaluation in excess of 40 percent for chronic lumbosacral strain, and entitlement to TDIU.

In February 2003, the RO issued a rating decision which denied an increased evaluation in excess of 40 percent for chronic lumbosacral strain, and granted a separate disability rating of 20 percent for sciatic neuropathy of the left leg and a separate disability rating of 20 percent for sciatic neuropathy of the right leg, effective from May 13, 2002.

Initially, the RO granted separate disability ratings for sciatic neuropathy of the right and left leg, as a neurological abnormality associated with the Veteran's service-connected chronic lumbosacral strain.  These separate ratings were assigned pursuant to the Veteran's claim for an increased evaluation for his service-connected chronic lumbosacral strain.  Specifically, these separate evaluations represent the RO's evaluation of the neurological component of the Veteran's underlying chronic lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) (2003); 38 C.F.R. § 4.71a, 5243, Note (1) (2010).  

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (noting that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase, and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2010).

In this case, the Veteran filed his claim seeking an increased evaluation for his service-connected chronic lumbosacral strain on May 13, 2002.  This was the earliest claim for an increased evaluation following the RO's final decision in January 2001, which denied an increased evaluation in excess of 40 percent for the Veteran's chronic lumbosacral strain.  

A review of the evidence of record revealed evidence of bilateral lower extremity neuropathy associated with the Veteran's service-connected chronic lumbosacral strain since June 1997.  Specifically, in June 1997 a private treatment report was received from S.E., D.C.  The report noted that the Veteran experienced pain radiating down into both his legs.  It also noted S.E.'s opinion that this pain stemmed from the Veteran's original back injury in 1978.  A June 1997 VA treatment report noted findings of numbness and tingling of the feet.  

Subsequent treatment reports do not show this to be a chronic abnormality associated with the Veteran's service-connected chronic lumbosacral strain.  Moreover, treatment reports in the year prior to May 13, 2002, fail to show entitlement to the grant of a separate disability rating for left or right leg sciatic neuropathy as a neurological abnormality associated with his service-connected chronic lumbosacral strain.  Accordingly, May 13, 2002, is the correct effective date for the award of separate disability evaluations for the Veteran's sciatic neuropathy of the right and left leg, as neurological abnormalities associated with the Veteran's service-connected chronic lumbosacral strain.  38 C.F.R. § 3.400(o)(2).

D.  Earlier Effective Date for TDIU

The effective date for an increased compensation claim apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 (2000).  Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Prior to May 13, 2002, service connection was in effect for chronic lumbosacral strain, rated as 40 percent disabling, from February 27, 1995; and residuals of laceration, left index metacarpal, assigned a noncompensable evaluation.  Thus, prior to May 13, 2002, the Veteran's combined disability rating for his service-connected disabilities was 40 percent.  See 38 C.F.R. § 4.25 (2010).

In October 1999, the Veteran filed a claim seeking entitlement to TDIU.  Thereafter, in January 2001, the RO issued a rating decision which denied the claim of entitlement to TDIU.  Although notice of this decision was sent to the Veteran in February 2001, he did not file a notice of disagreement with this decision and this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2010); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

On May 13, 2002, the Veteran filed a new claim seeking entitlement to TDIU.  Thereafter, a February 2003 RO rating decision granted TDIU, effective May 13, 2002, the date of the Veteran's new claim.  38 C.F.R. § 3.400(o)(1).  There is no evidence of an informal or formal claim for TDIU since this issue was last finally adjudicated by the RO in January 2001.  38 C.F.R. § 3.1(p).  

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Thus, under the general rule, the earliest effective date for the grant of TDIU is May 13, 2002.  38 C.F.R. § 3.400(o)(1).  The Board must determine, however, whether the exception applies: whether unemployability due to the Veteran's service-connected disabilities was factually ascertainable within one year of May 13, 2002, the date of claim.  38 C.F.R. § 3.400(o)(2).  

The Board has completed a thorough review of all the evidence of record from this time period.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997) (holding that VA must review all evidence of record one year prior to the claim to ascertain the earliest possible effective date).  Review of the evidence of record for the one-year period prior to May 13, 2002, does not support a finding that the Veteran was unemployable due to his service-connected disabilities prior to May 13, 2002.  

In the instant case, the first evidence that the Veteran was unemployable due to his service-connected disabilities was May 13, 2002, at which time service connection for depression, secondary to chronic lumbosacral strain, was granted and assigned a 30 percent evaluation, and a separate disability evaluation of 20 percent for sciatic neuropathy of the left leg and a separate disability evaluation of 20 percent for sciatic neuropathy of the right leg were granted.  There is no evidence prior to the Veteran filing his present claim indicating that he was unable to obtain or retain substantially gainful occupation by reason of his service-connected disorders alone.

Again, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  As such, the proper effective date for the matter at issue is May 13, 2002.  Accordingly, the Veteran is not entitled to an earlier effective date prior to May 13, 2002.  38 C.F.R. § 3.400(o)(1)(2).

ORDER

The issue of entitlement to service connection for residuals of cold injury is dismissed.

The issue of entitlement an evaluation in excess of 40 percent for chronic lumbosacral strain is dismissed.

An effective date prior to May 13, 2002, for the grant of service connection for depression, secondary to chronic lumbosacral strain, is denied.

An effective date prior to May 13, 2002, for the grant of a separate disability rating for left leg sciatic neuropathy is denied.

An effective date prior to May 13, 2002, for the grant of a separate disability rating for right leg sciatic neuropathy is denied.

An effective date prior to May 13, 2002, for TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


